To vacate an order dismissing relator’s suit because of his failure to file a more specific bill of particulars.
Denied April 18, 1895, with costs.
Suit commenced October 20, 1890. Bill of particulars served December 19, 1890. January 21, 1891, demand for a more specific bill. March 31, 1894, defendant moved the court for a more specific bill. June 18, 1894, ordered that said cause be dismissed unless plaintiff within ninety days file and serve an amended and more specific bill.
*332No amended bill having been furnished on September 19, 1894, defendant entered a motion to dismiss, and on October 8, 1894, the motion was granted. l(